Case: 11-51185     Document: 00512031222         Page: 1     Date Filed: 10/24/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         October 24, 2012
                                     No. 11-51185
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

JOSE GUEVARRA-BONILLA, also known as Jose Milton Bonilla-Guevara, also
known as Jose Bonilla, also known as Milton Espinal-Hernandes, also known as
Jose Guevara-Bonilla,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:11-CR-478-1


Before SMITH, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        Jose Guevarra-Bonilla (Guevarra) pleaded guilty of illegal reentry
following deportation and was sentenced to a 10-month term of imprisonment
and to a three year period of supervised release. Guevarra has appealed,
contending that the district court erred in overruling his objection to the
imposition of a term of supervised release.


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-51185     Document: 00512031222       Page: 2    Date Filed: 10/24/2012

                                    No. 11-51185

      The parties have advised the court that Guevarra has completed his term
of imprisonment and has been removed to Honduras. For that reason, they
concede, the appeal is moot. See United States v. Rosenbaum-Alanis, 483 F.3d
381, 383 (5th Cir. 2007).1 We agree.
      The appeal is DISMISSED AS MOOT. See Rosenbaum-Alanis, 483 F.3d
at 383.




      1
         Gueverra nonetheless noted his contention that Rosenbaum-Alanis conflicts with
United States v. Campos-Serrano, 404 U.S. 293, 294 n.2 (1971), in order to preserve that
argument for possible Supreme Court review.

                                           2